Motion Denied; Appeal Dismissed and Memorandum Opinion filed June 2,
2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00376-CV

                         OLIVIA REYNER, Appellant
                                       V.

                          AKIKO KIMURA, Appellee

               On Appeal from County Civil Court at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1165727

                         MEMORANDUM OPINION

      This appeal is from a judgment signed April 8, 2021. The clerk’s record was
filed July 13, 2021. The reporter’s record was filed July 26, 2021. On April 5,
2022, this court issued an order stating that unless appellant filed a brief on or
before May 5, 2022, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      On May 6, 2022, appellant filed a motion requesting a 90-day extension of
time to file appellant’s brief. We deny the motion and dismiss the appeal for want
of prosecution.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2